Case 2:20-cv-02927-CBM-AS Document 34 Filed 05/08/20 Page 1 of 3 Page ID #:654



    1 LEROY SMITH, State Bar No. 107702
        County Counsel, County of Ventura
    2 CHARMAINE H. BUEHENER, State Bar No. 220868
        Assistant County Counsel
    3 800 South Victoria Avenue, L/C #1830
        Ventura, California 93009
    4 Telephone: (805) 654-2588
        Facsimile: (805) 654-2185
    5 E-mail:      charmaine.buehner@ventura.org
    6 Attorneys for Defendants County of Ventura
        (also erroneously sued as Ventura County Public
    7 Health Care Agency), Sheriff William Ayub
        (erroneously sued as “Bill Ayub”), Robert Levin
    8 and William T. Foley
    9
  10                         UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12
  13 DONALD MCDOUGALL, an                )     No. 2:20-cv-02927-CBM (AS)
        individual; JULIANA GARCIA, an )
  14    individual; SECOND AMENDMENT )         STIPULATION TO EXTEND TIME
        FOUNDATION; CALIFORNIA           )     TO RESPOND TO FIRST AMENDED
  15    GUN RIGHTS FOUNDATION; and )           COMPLAINT AND SET HEARING
        FIREARMS POLICY COALITION, )           ON DEFENDANTS’ MOTION TO
  16    INC.,                            )     DISMISS FIRST AMENDED
                                         )     COMPLAINT
  17                        Plaintiffs,  )
               vs.                       )     Proposed Hearing
  18                                     )     Date:      June 30, 2020
        COUNTY OF VENTURA,               )     Time:      10:00 a.m.
  19    CALIFORNIA; BILL AYUB, in his )        Ctrm:      8B
        official capacity; WILLIAM T.    )     Judge: Hon. Consuelo B. Marshall
  20    FOLEY, in his official capacity, )
        ROBERT LEVIN, in his official    )     Complaint Served: April 21, 2020
  21    capacity; and VENTURA COUNTY )         Current Response Date: May 12, 2020
        PUBLIC HEALTH CARE AGENCY )            Proposed Response Date: June 2, 2020
  22                                     )
                            Defendants.  )
  23                                     )
  24
  25          Defendants County of Ventura, William Ayub, Robert Levin and William T.
  26 Foley (collectively “Defendants”) and plaintiffs Donald McDougall, Juliana
  27 Garcia, Second Amendment Foundation, California Gun Rights Foundation and
  28 / / /
                                               1
         STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO FIRST
            AMENDED COMPLAINT AND SET HEARING ON MOTION TO DISMISS
Case 2:20-cv-02927-CBM-AS Document 34 Filed 05/08/20 Page 2 of 3 Page ID #:655



    1 Firearms Policy Coalition, Inc. (collectively “Plaintiffs”), by and through their
    2 respective counsel of record, stipulate and agree as follows:
    3        1. On March 28, 2020, Plaintiffs filed but did not serve the complaint in this
    4 action. (ECF Doc. No. 1).
    5        2. On March 30, 2020, Plaintiffs filed an ex parte application for a
    6 temporary restraining order (“TRO”) (ECF Doc. Nos. 9 & 10), which the court
    7 denied on April 1, 2020 (ECF Doc. No. 12).
    8        3. On April 14, 2020, Plaintiffs filed a first amended complaint (ECF
    9 Doc. No. 19) and a motion for preliminary injunction (“MPI”) (ECF Doc. No. 20),
  10 which they served on Defendants on April 21, 2020. The parties stipulated that the
  11 MPI could be heard on May 19, 2020 (ECF 24), but the court set the hearing for
  12 July 28, 2020 (ECF 25).
  13         4. On April 24, 2020, Plaintiffs filed a second TRO application (ECF 27).
  14 The Court ordered Defendants to file their response to the second TRO application
  15 by April 28, and opposition to the MPI on or before May 5, and advanced the
  16 hearing on the MPI to May 19 (ECF 28).
  17         5. After Defendants filed their opposition (ECF 29) to the second TRO
  18 application, the Court denied the application on April 30, 2020 (ECF 30).
  19         6. On April 30, 2020, the parties held a conference, pursuant to Local Rule
  20 7-3, to discuss the County’s anticipated bases for a motion to dismiss the first
  21 amended complaint under rule 12(b)(6) of the Federal Rules of Civil Procedure.
  22 The parties agree that any such motion should be heard and briefed after the court
  23 rules on the MPI. Accordingly, the parties agree that the Defendants’ deadline to
  24 respond to the first amended complaint should be extended from May 12, 2020, to
  25 June 2, 2020, at which time the Defendants will file a motion to dismiss, with
  26 Plaintiffs’ opposition due on June 9, 2020, any reply to be filed on June 16, 2020,
  27 / / /
  28 / / /
                                                 2
        STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO FIRST
           AMENDED COMPLAINT AND SET HEARING ON MOTION TO DISMISS
Case 2:20-cv-02927-CBM-AS Document 34 Filed 05/08/20 Page 3 of 3 Page ID #:656



    1 and the hearing be set for June 30, 2020, or on a date thereafter as may be
    2 convenient for the court.
    3 IT IS SO STIPULATED.
    4                                  LEROY SMITH
                                       County Counsel, County of Ventura
    5
    6                                                 /s/
        Dated: May 8, 2020             By
    7                                        CHARMAINE H. BUEHNER
                                             Assistant County Counsel
    8
                                       Attorneys for Defendants County of Ventura
    9                                  (also erroneously sued as Ventura County Public
                                       Health Care Agency), Sheriff William Ayub
  10                                   (erroneously sued as “Bill Ayub”), Robert Levin
                                       and William T. Foley
  11
  12                                   The DiGuiseppe Law Firm, P.C.
  13
                                                    /s/
  14 Dated: May 8, 2020                By
                                             Raymond M. DiGuiseppe
  15
  16                                   Attorneys for Plaintiffs Donald McDougall,
                                       Juliana Garcia, Second Amendment Foundation,
  17                                   California Gun Rights Foundation and Firearms
                                       Policy Coalition, Inc.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                3
         STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO FIRST
            AMENDED COMPLAINT AND SET HEARING ON MOTION TO DISMISS
